Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	In view of amended claims filed on 06/21/2022 and further search, Claims 1-3, 5-8, 10-13, 15-18 and 20-24 are allowed over prior art.
            The following is a statement of reasons for the indication of allowable subject matter:    It’s interpreted, the prior art of record either singularly or in proper combination fails to teach wherein transmitting, by the EEC, a service provisioning request to an edge configuration server (ECS)  providing  configuration information for a connection with the EES  and receiving, by the EEC from the ECS , a service provisioning response including information of one or more data network access identifiers (DNAls) associated with the EES , wherein the information of the one or more DNAls is mapped to the EES accessible via a user plane function (UPF) to which the UE is connected.
Prior art teaches when the terminal device moves out of the current service area, it will trigger the session management function (SMF) device to change the UPF device, and the application function (AF) device to change the data network access identifier (data network). access identifier, DNAI) (used to identify EDN) and application layer architecture, procedures and information flows necessary for
enabling edge applications over 3GPP networks.
However, the prior art fails to teach the claimed limitation wherein transmitting, by the EEC, a service provisioning request to an edge configuration server (ECS)  providing  configuration information for a connection with the EES  and receiving, by the EEC from the ECS , a service provisioning response including information of one or more data network access identifiers (DNAls) associated with the EES , wherein the information of the one or more DNAls is mapped to the EES accessible via a user plane function (UPF) to which the UE is connected. Therefore, the prior art of record either singularly or in combination fails to teach the above claimed limitations for claim 1,6, 11 and 16 is therefore the reason for allowance. All dependent claims are therefore allowed under same reasons set forth above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH E DEAN, JR whose telephone number is (571)270-7116. The examiner can normally be reached Mon-Fri 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar   can be reached on 571-272-7. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH E DEAN, JR/             Primary Examiner, Art Unit 2647